995 A.2d 873 (2010)
Joanne BRANHAM, Individually and as the Administratrix of the Estate of Franklin Delano Branham, Respondent
v.
ROHM AND HAAS COMPANY, Rohm and Haas Chemicals LLC, and Morton International, Inc., (collectively, "Rohm and Haas"), Petitioners.
No. 46 EM 2010.
Supreme Court of Pennsylvania.
May 4, 2010.

ORDER
PER CURIAM.
AND NOW, this 4th day of May, 2010, "Petition for Allowance of Appeal and Application for Relief," treated as a Petition for Relief per Pa.R.A.P. 123, is DENIED, and the Application to Expedite, the Motion to Supplement the Record, and the "Motion for Leave to File Reply in Support of Motion to Supplement the Record" are DISMISSED AS MOOT.